DETAILED ACTION
The following Office action is in response to communication filed on February 14, 2022.  Claims 1-14, 18, 53, 78, and 98-101 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1-14, 18, 53, 78, and 98-101 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Rabinowitz et al., (US 10,266,893), Nilsson et al., (US 2019/0284268), Kaufhold et al., (US 9,990,687), and Vacca, (US 2016/0011096).
Rabinowitz discloses prediction using Flow Cytometry (FC) and fluorescent in situ hybridization (FISH). Currently, the vast majority of prenatal diagnoses use FISH, which can determine large chromosomal aberrations and PCR/electrophoresis, and which can determine a handful of SNPs or other allele calls. One advantage of FISH is that it is less expensive than karyotyping, but the technique is complex and expensive enough that generally a small selection of chromosomes are tested (usually chromosomes 13, 18, 21, X, Y; also sometimes 8, 9, 15, 16, 17, 22); in addition, FISH has a low level of specificity. Roughly seventy-five percent of PGD today measures high-level chromosomal abnormalities such as aneuploidy using FISH with error rates on the order of 10-15%. There is a great demand for an aneuploidy screening method that has a higher throughput, lower cost, and greater accuracy. Discusses using non-parametric methods to estimate the above conditional probability distributions on a per-
Nilsson provides for treating, inhibiting, preventing, reducing the severity of, slowing progression of, and/or promoting prophylaxis of a disease-state in a subject in need thereof. The methods include providing a composition comprising one or more peptides of ApoB100 or derivatives, pharmaceutical equivalents, peptidomimetics or analogs thereof; and administering an effective amount of the composition to the subject, so as to treat, inhibit, reduce the severity of, slow progression of and/or promote prophylaxis of the disease-state in the subject. In one embodiment, the disease-state is systemic lupus erythematosus (SLE). In another embodiment, the disease-state is cardiovascular disease. In a further embodiment, the disease-state is cardiovascular disease in the subject with SLE. Further discusses staining splenocytes with fluorochrome-conjugated antibodies and measured with a CyAn ADP flow cytometer (Beckman Coulter). The following antibodies phycoerythrin/Cy7-conjugated anti-CD3, pacific blue-conjugated anti-CD4, allophycocyanin-conjugated anti-CD25, phycoerythrin-conjugated anti-Foxp3 and allophycocyanin/Cy7-conjugated anti-CD8 were used for T cells and fluorescein isothiocyanate-conjugated anti-B220, pacific blue-conjugated anti-CD11b, phycoerythrin/Cy7-conjugated anti-CD11c and allophycocyanin-conjugated anti-CD115. The analysis was performed with FlowJo V10 software (Tree Star).
Kaufhold is directed to providing new systems and methods for using deep learning techniques to generate embeddings for high dimensional data objects that can both simulate prior art embedding algorithms and also provide superior performance compared to the prior art methods. Deep learning techniques used by embodiments of the present invention to embed high dimensional data objects may 
Vacca illustrates a particle analyzer, comprising a source of a substantially nondiffracting light beam; a flow path configured to produce in a flowcell a ribbon-like core stream having a cross-sectional aspect ratio of at least 4 and a largest cross-sectional dimension of at least 50 micrometers; the flowcell being configured to expose a segment of the core stream to the light beam; a detector configured to receive a signal resulting from an interaction of a particle in the core stream with the light beam; a first sorting actuator connected with the flowcell, downstream of the exposed segment of core stream; a plurality of sorting channels in fluid connection with the flow path and downstream of the first actuator; the actuator having multiple actuation states, each state configured to direct at least one part of the core stream to a corresponding channel; a second sorting actuator connected with the flowcell, opposite the first actuator, and operable in coordination with the first actuator.

	However, the combination of Rabinowitz, Nilsson, Kaufhold, and Vacca fails to teach or suggest the limitations of introducing a sample into a flow cytometer; flowing the introduced sample in a flow stream; irradiating the sample in the flow stream with a light source; detecting light from particles in the 







Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683